OPINION — AG — (1) A VACANCY IN OFFICE NO. 5, JUDICIAL DISTRICT NO. 14, OCCURRING DURING THE TERM OF A SERVING DISTRICT JUDGE, MUST BE FILLED BY APPOINTMENT BY APPOINTMENT OF A PERSON WHO IS A LEGAL RESIDENT OF PAWNEE COUNTY AND QUALIFIED ELECTOR OF JUDICIAL DISTRICT NO. 14 (2) SUCH PERSON NEED NOT HAVE BEEN A REGISTERED VOTER IN SAID COUNTY FOR SIX MONTHS NEXT PRECEDING THE DATE OF HIS/HER APPOINTMENT. (COURTS, QUALIFICATION OF DISTRICT JUDGES, APPOINTMENT, RESIDENT, DUAL SERVING, NOMINATED) CITE: ARTICLE III, SECTION 1, ARTICLE VII, SECTION 8(G), OPINION NO. 69-267, 20 O.S. 1971 92 [20-92](E), 20 O.S. 1979 Supp., 92 [20-92](I), 20 O.S. 1980 Supp., 92.15 [20-92.15] (FLOYD W. TAYLOR)